Affirmed by unpublished PER CÜRIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael J. Pavlock appeals the district court’s orders denying his third motion for an extension of time to respond to the Government’s motion for a final order of forfeiture, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Pavlock, No. 1:10-cr-00007-IMK-RWT-1 (N.D.W.Va. Sept. 10, 2014; Sept. 15, 2014; Oct. 15, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.